Name: COMMISSION REGULATION (EC) No 2127/96 of 5 November 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 6 . 11 . 96 EN Official Journal of the European Communities No L 284/ 17 COMMISSION REGULATION (EC) No 2127/96 of 5 November 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 1 890/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 6 November 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 November 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . I1) OJ No L 249 , 1 . 10 . 1996, p. 29 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 284/ 18 I EN I Official Journal of the European Communities 6. 11 . 96 ANNEX to the Commission Regulation of 5 November 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 45 204 53,0 999 53,0 0707 00 35 624 91,4 999 91,4 0709 90 79 052 88,1 999 88,1 0805 20 31 204 82,2 999 82,2 0805 20 33, 0805 20 35, 0805 20 37, 0805 20 39 052 50,3 999 50,3 0805 30 40 052 59,2 388 66,0 524 52,6 528 51,4 600 53,9 999 56,6 0806 10 50 052 89,9 400 262,8 999 176,3 0808 10 92, 0808 10 94, 0808 10 98 052 68,2 060 56,3 064 57,5 400 91,6 404 78,4 I 999 70,4 0808 20 67 052 69,9 064 77,7 I 999 73,8 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code *999 ' stands for 'of other origin '.